DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending for examination.  Claims 1 and 20 are independent.  Claims 13-20 are newly presented for examination on 2/22/2022.
Response to Amendment
The rejection of claims 1-3, 5-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.  
The rejection of claim 1-12 under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 8,629,092 B2) in view of Volont et al. (US 8,772,216 B2) is maintained.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but are not found persuasive.  Applicant’s urge superior and unexpected results of the claimed low level 0.0015-3.5% of alkoxylated phenol with at least 60% perfume raw materials as claimed with at least 85% water and further comprising 0.4% polyethylene glycol phenyl ether results in superior shine and cleaning of a treated surface as cite pages 43-44 of the specification and examples 12-17 as superior and unexpected results.  In response the claims presented for examination are not commensurate in scope with the ingredients and ranges in examples 12-17 of the instant specification. Furthermore, Examiner does not see any superior results nor any explanation explaining how the Volont et al. teaching in example A in col.15 illustrate a hard surface cleaning composition comprising 0.5 wt% of ethylene glycol monophenyl ether (an alkoxylated phenol-based solvent and 0.1 wt% fragrance A and motivate one of ordinary skill to 96-98% water in col.2,ln.56 and how this example has any less shine results from that which is claimed and argued as superior.
Accordingly the teachings of Woo et al. (US 8,629,092 B2) and Volont et al. (US 8,772,216 B2) are found pertinent to the claims as presented for examination and the new claims are addressed below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 4 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 4 and is dependent upon itself as presented for examination and does not appear to further limit neither claim 1 nor claim 3.  Regarding claim 4, if n=0, the formula (1) is a phenol that is not alkoxylated as is required in claim 1 nor is it ethoxylated as is required in claim 3.
	Claim 19 recites the nephelometric turbidity units (NTU) is lower than 100 which range is outside the range recited in independent claim 1
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 8,629,092 B2) in view of Volont et al. (US 8,772,216 B2).
	Woo et al. teach a liquid hard surface cleaning composition (abstract) comprising 80-95% water (see col.3,ln.5-10) encompassing the claimed at least 85% by weight of water in claim 1.
	Limitation to at least 0.0015% of by weight of alkoxylated phenol is taught in table 4 teaching 0.610 wt% phenol and claim 17 and col.5,ln.45-65 teaching 0.1-15% nonionic surfactant meeting the formula 1 in claims 1 and 4.
	Limitation to a perfume comprising at least 60% by weight of the Perfume Raw Materials having ClogP greater than 1.0 is taught in col.15 and table 3.  Col.13-14 recite the same perfume raw materials of the markush group in claim 7.  
	Woo et al. do not teach an NTU of between 1 and 200 as required by the material limitations of the parameters in claim 1 or NTU lower than 100 as is required by new claims 19 and 20.  Examiner has interpreted BRI of NTU to have the broadest reasonable interpretation as clear and provide shine to the hard surface.  Accordingly, Woo et al. guide one of ordinary skill to include shine improving surfactants in col.10,ln.46 and water like viscosity in col.2,ln.47 in general, which would reasonable encompass clear water to one of ordinary skill.  
	 In the analogous art, Volont et al. (US 8,772,216 B2) teach liquid hard surface cleaning compositions providing a good shine result (col.12) encompassing the shine results as in the instant specification and phase stability evidenced by being a clear liquid (col.12,ln.34) and longevity of the perfume (examples 1-8).
	Volont et al. teach for example A in col.15 illustrate a hard surface cleaning composition comprising 0.5 wt% of ethylene glycol monophenyl ether (an alkoxylated phenol-based solvent and 0.1 wt% fragrance A and motivate one of ordinary skill to 96-98% water in col.2,ln.56.   In col.4,ln.20-30, Volont et al. guide one of ordinary skill to  suitable alkoxylated nonionic surfactants primarily C-C alcohol polyglycol ether i.e. ethoxylated alcohols having 13 to 15 carbonatoms in the alkyl moiety and 4 to 30 ethylene oxide (EO) units. When referred to for example Co. it is meant average carbons and alternative reference to for example EO8 is meant average ethylene oxide units. Most preferred are ethoxylated alcohols having 13 to 15 carbon atoms in the alkyl moiety and 21 to 30 ethylene oxide (EO) units.  See col.4,ln.20-30.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed explicit numerical values for the parameters of NTU turbidity as claimed because Woo et al. teach the same components in the same amounts as claimed in cleaning hard surfaces via wiping with a sponge or appropriate surface in general (see col.18,ln.24-57) and Volont et al. implicitly teach a clear hard surface cleaning composition of 01 which falls within the range of NTU and shine results as claimed.  
	One of ordinary skill is motivated to combine the teachings of Woo et al. with that of Volont et al. since both references are in the analogous art of hard surface liquid cleaning with a perfume.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761